Exhibit 16.1 StarkSchenkein, LLP BUSINESS ADVISORS & CPAs March 11, 2011 U.S. Securities & Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Dear Madam or Sir: We have read the statements of Mammatech Corporation (the “Company”) pertaining to our firm included under Item 4.01 of Form 8-K to be filed on or about March 15, 2011 and agree with such statements as they pertain to our firm. We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, /s/ StarkSchenkein, LLP StarkSchenkein, LLP
